Order filed February 28, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00992-CR
                                 ____________

                  TERRY BRYAN THOMPSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1555078


                                     ORDER

      The reporter’s record in this case was due January 7, 2019. See Tex. R. App.
P. 35.1. On January 8, 2019, this court ordered the court reporter to file the record
by February 7, 2019. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Gail Rolen, the official court reporter, to file the record in this
appeal by April 1, 2019. No further extensions will be granted absent exceptional
circumstances. The trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Rolen does
not timely file the record as ordered, we may issue an order directing the trial court
to conduct a hearing to determine the reason for the failure to file the record.



                                   PER CURIAM




                                           2